Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
  The status of the claims is as follows:
	Claim 1 filed 30 March 2021 is pending.
	Claim 1 has hereby been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reduced crop load”, which is a relative term that renders the claim indefinite. The phrase “reduced crop load” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite reduction, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention: how significantly reduced is the crop load; relative to what (a plant of the same cultivar? same species? the same genus?). Therefore, the metes and bounds of the recited limitations are not clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “effective amount of 1-aminocyclopropane carboxylic acid (ACC)”, which is a relative term that renders the claim indefinite. The phrase “effective amount of 1-


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites applying an effective amount of 1-aminocyclopropane carboxylic acid (ACC) to stone or pome fruit trees to reduce crop load. This judicial exception is not integrated into a practical application because ACC is a naturally occurring compound synthesized by many plants including stone and pome fruit trees. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The instantly pending claims are method claims. The judicial exception is the correlation of ACC and a reduction in crop load.  ACC is “a naturally occurring amino acid/precursor to ethylene” and ethylene is directly responsible for flowering and fruiting events [Francescatto, 2018]. 
            The claims are drawn to methods of “reducing crop load by applying an effective amount of 1-aminocyclopropane carboxylic acid to a stone or pome fruit tree”. These claims read on naturally occurring phenomena (a naturally occurring stone or pome fruit tree that has a reduced crop load due to naturally occurring ACC levels). El-Sharkawy teach that fruits can be classified as climacteric or non-climacteric depending on the presence or absence of post-harvest, ripening-associated rise in ethylene evolution and respiration. Plum, like peach (stone fruits), is a climacteric fruit characterized by a large nd para.]. This comparison shows that there are fluctuations in naturally occurring ACC levels among cultivars of fruit trees (stone fruits) that result differing fruiting timing and ripening events.
The claim recites “applying”, this step is very generally recited; this step is not a substantial integration of the natural principle(s) sufficient to confer patent eligibility; this steps is conventional, well understood, and routinely practiced, and thus do not amount to “significantly more. “Applying”, as defined by the Merriam-Webster dictionary, means “to bring into action” or “to put into operation or effect”. Since the specification does not specifically define “applying”, this is taken to encompass naturally occurring stone or pome fruit trees that have an inherent predisposition of increased and/or decreased ACC that result in a reduction of crop load. By utilizing these plants one would “put into operation or effect” a stone or fruit tree that “applies” an effective amount of ACC that results in a reduced crop load. The breadth of “applying” encompasses naturally occurring, genetically diverse stone and pome trees with inherently differing levels of ACC. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle; this step is not a substantial integration of the natural principle sufficient to confer patent eligibility. 
           The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, stone and pome tree with naturally occurring, genetically diverse ACC levels; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
            The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
	Therefore, claim 1 is rejected under 35 USC 101.
	Including a definitive means that involves the action of a human of “applying” the ACC to the plants (the specification states that the application is by foliar spray), may overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman et al (WO 2010/144779 A1; 16 December 2010).

The claims are drawn to a method to reduce crop load comprising applying an effective amount of 1-aminocyclopropane carboxylic acid, a hydrate thereof, a polymorph thereof or a salt thereof to stone fruit trees or pome fruit trees. 
Claim Interpretation:  The claim is interpreted to read on any measurable difference in crop load and applying any amount of 1-aminocyclopropane carboxylic acid that results in any measurable difference in crop load.  The specification does not specifically define “crop load” and no particular or specific reduction in “crop load” is described. Examples 28-29, Tables 6-7, show the effect of ACC on number of fruit per shoot and the diameter of the fruits.  Therefore, a “reduce crop load” is interpreted to encompass any measurable difference in number of fruits, number of fruits per shoot, size, shape, production, yield, etc. The “effective amount of ACC” is interpreted to mean any amount, either naturally occurring or artificially supplied, that results in any measurable difference in the number of fruits, number of fruits per shoot, size, shape, production, yield, etc. 

Silverman et al teach methods and compositions of 1-aminocyclopropane carboxylic acid (ACC) alone or in combination to reduce crop load of fruit trees [001]. Silverman et al further teach reducing the crop load of stone fruits and pome fruits [007-008]. Silverman et al found that applying an effective amount (100 ppm-1000 ppm) of ACC to stone fruit trees and pome trees reduced crop load (stone fruits-Example 1, Tables 1-10; pome trees-Example 3, Table 14). For example, Table 1 shows that fruit set of Babygold #5 peach when sprayed with water had 100% crop load but when sprayed with 100, 300 and 1000 ppm ACC reduced the crop load to 90%, 77% and 40%, respectively. 
Therefore, Silverman et al teach each and every limitation of claim 1 and thus anticipates claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,435,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass overlapping subject matter.
The instant claim is drawn to a method to reduce crop load comprising applying an effective amount of 1-aminocyclopropane carboxylic acid, hydrate, polymorph or salt thereof to stone fruit trees or pome fruit trees. 

The claims of ‘929 is a species of the broader, instant claim and both are drawn to a method to reduce crop load comprising applying an effective amount of 1-aminocyclopropane carboxylic acid to stone or fruit trees.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10,517,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass overlapping subject matter.
The instant claim is drawn to a method to reduce crop load comprising applying an effective amount of 1-aminocyclopropane carboxylic acid, hydrate, polymorph or salt thereof to stone fruit trees or pome fruit trees. 
The claims of ‘299 are drawn to a method of reducing crop load of woody perennials, specifically stone fruit and apple trees, comprising applying a formulation comprising 1-amino-1-cyclopropanecarboxylic acid, water and calcium chloride at a specific molar ratio of ACC to calcium chloride.
The claims of ‘299 is a species of the broader, instant claim and both are drawn to a method to reduce crop load comprising applying an effective amount of 1-aminocyclopropane carboxylic acid to stone or fruit trees.
 
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661